Rao, Chief Judge:
This protest has been submitted for decision upon a written stipulation of counsel for the respective parties hereto, which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, subject to the approval of the court, that the items marked “A” and initialed S JS by Import Specialist Stanley J. Schwartz on the invoices covered by the above protest, which were classified under Item 386.50, Tariff Schedules of the United States, with duty at 20% ad valorem, consist of inflatable pneumatic mattresses entered for consumption on August 25, 1964, which are described in Item 790.39 of said Schedules as amended by Section 15(f) of the Tariff Schedules Technical Amendments Act of 1965, Public Law 89-241, T.D. 56511. The protest is abandoned as to all other items.
That the above protest requesting a reliquidation under said Public Law 89-241 was filed on February 1, 1967. Note Section 74 of Public Law 90-36, T.D. 67-176, which extends the time until September 30, 1967 for filing requests for liquidation under Public Law 89-241.
The above protests is submitted for decision upon this stipulation.
In view of the foregoing stipulation of facts, we find and hold that plaintiff has complied with both Public Law 90-36, T.D. 67-176 and section 15 (f) of the Tariff Schedules Technical Amendments Act of 1965, Public Law 89-241, T.D. 56511, and that said merchandise consists of inflatable pneumatic mattresses. Therefore, the claim in the protest that said merchandise is properly dutiable at the rate of *13612.5 per centum ad valorem under the provisions of item 790.39 of the Tariff Schedules of the United States, as amended by section 15 (f) of said Public Law 89-241 and as amended by Public Law 90-36, is sustained.
Judgment will be entered accordingly.